                           UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF PENNSYLVANIA

                                              :
ATLANTIC HOLDINGS LIMITED,                    :
                    Plaintiff,                :
                                              :
                       v.                     :                 No. 5:16-cv-06247
                                              :
APOLLO METALS, LTD. f/k/a AM                  :
ACQUISITION CORP., AND                        :
APOLLO METALS, INC.,                          :
                   Defendants.                :
                                              :

                                           ORDER

          AND NOW, this 7th day of November, 2018, upon Consideration of Plaintiff’s Motion

for Leave to Amend Complaint, ECF No. 59, Plaintiff’s Amended Motion for Leave to Amend

Complaint, ECF No. 60, Plaintiff’s Motion to Amend Scheduling Order, ECF No. 61,

Defendants’ Opposition to the Amended Motion for Leave to Amend Complaint, ECF No. 65,

Defendants’ Opposition to the Motion to Amend Scheduling Order, ECF No. 66, Plaintiff’s

Reply to the Opposition to the Amended Motion for Leave to Amend Complaint, ECF No. 67,

and Plaintiff’s Brief in support of its Motion to Amend Scheduling Order, ECF No. 68, and for

the reasons set forth in the Opinion issued this date, it is ORDERED that:

          1.    Plaintiff’s Motion for Leave to Amend Complaint, ECF No. 59, is DENIED as

moot; 1




1
       The Court discerns no substantive difference between Atlantic’s two motions for leave to
amend. As far as the Court can tell, the only difference between the two motions is the inclusion
of an Amended Complaint in Atlantic’s second filing. As such, the Court will consider the
Amended Motion for Leave to Amend Complaint, ECF No. 60, to have replaced the Motion for
Leave to Amend Complaint, ECF No. 59.

                                                1
                                             110718
     2.       Plaintiff’s Amended Motion for Leave to Amend Complaint, ECF No. 60, is

DENIED; and

     3.       Motion to Amend Scheduling Order, ECF No. 61, is DENIED.



                                          BY THE COURT:




                                          /s/ Joseph F. Leeson, Jr.
                                          JOSEPH F. LEESON, JR.
                                          United States District Judge




                                            2
                                         110718
